Citation Nr: 9927803	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-18 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tumors claimed as 
secondary to exposure to Agent Orange (AO).  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a low back injury.  

3.  Entitlement to a rating in excess of 30 percent for 
multiple sebaceous cysts, lipomas, cystic acne and acne 
vulgaris.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1969 and from April 1971 to April 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

In June 1995, the RO granted an increased rating for multiple 
sebaceous cysts from a non-compensable evaluation to 10 
percent; denied an increased rating for a low back condition; 
granted an increased rating for a right knee disability from 
a non-compensable evaluation to 10 percent; granted service 
connection for a left knee disability secondary to a service-
connected right knee disability; and denied service 
connection for hemorrhoids and for interstitial lung disease, 
cystic acne or tumors due to AO exposure.  

In February 1996, the veteran submitted a notice of 
disagreement with the evaluations assigned for his service-
connected disabilities and also for the denials of service 
connection for all the issues included on the June 1995 
rating decision.  A statement of the case was issued in March 
1996 which included all the issues raised by the veteran's 
notice of disagreement.  The veteran's substantive appeal, 
which was received at the RO in April 1996, included the 
issues of entitlement to increased ratings for multiple 
sebaceous cysts and for a low back disability.  

The April 1996 substantive appeal also included the issues of 
entitlement to service connection for hemorrhoids, and for 
interstitial lung disease, cystic acne or tumors due to 
exposure to AO.  Thus the Board finds the veteran decided not 
to pursue his appeals for increased rating his left and right 
knee disabilities.  

In February 1998 the Board denied the claims of entitlement 
to service connection for interstitial lung disease as 
secondary to AO exposure and for hemorrhoids, and remanded 
the claims of entitlement to service connection for cystic 
acne and tumors including as secondary to AO exposure, and 
increased ratings for residuals of a low back disability and 
for multiple sebaceous cysts and lipoma.  

By rating decision dated in March 1999, the RO granted 
service connection for cystic acne which was associated with 
the service-connected acne vulgaris and assigned an increased 
evaluation for the combined disability from 10 percent to 30 
percent.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for tumors 
claimed as secondary to AO exposure is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

2.  The current symptomatology the veteran experiences in his 
low back is not related to the service-connected residuals of 
a low back injury.  

3.  The service-connected multiple sebaceous cysts, lipomas, 
cystic acne and acne vulgaris is productive of no more than 
marked disfigurement.  

4.  The service-connected residuals of a low back injury and 
multiple sebaceous cysts, lipomas, cystic acne and acne 
vulgaris have not rendered the veteran's disability picture 
unusual or exceptional in nature, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The claim for service connection for tumors claimed as 
secondary to AO exposure is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected residuals of a low back injury have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. §§  3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5294 (1998).  

3.  The criteria for an evaluation in excess of 30 percent 
for multiple sebaceous cysts, lipomas, cystic acne and acne 
vulgaris have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§  3.321(b)(1), 4.1, 4.2, 4.7, 4.118, 
Diagnostic Code 7819 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the service medical records shows that the veteran 
was treated for skin disorders during active duty.  In 
October 1966, a sebaceous cyst was excised from the abdominal 
wall.  In June 1968, he was diagnosed with grade 3-4 acne on 
the back and face.  In January 1969, an abscess in the 
intergluteal cleft was noted.  Cellulitis was diagnosed.  
Cystic acne was diagnosed in August 1969.  A facial abscess 
was noted in January 1973.   In February 1973, a soft tumor 
mass over the left check and back was noted.  The tumor was 
subsequently identified as a sebaceous cyst.  In March 1973, 
he was treated for a furuncle on the left shoulder.  The same 
month, he had an epidermal cyst removed from his abdominal 
wall.  In April 1973, it was noted that he had a cyst on his 
left cheek which had been present for one year.  


The service medical records further show that the veteran was 
treated for a low back injury during active duty.  In January 
1968, the veteran sought treatment for low back pain as a 
result of being crushed between two vehicles in November 
1967.  On a Report of Medical History dated in April 1971, 
the veteran reported that he had back trouble.  

Other than scars on the knee, shoulder and backside, no 
abnormalities were noted on the exit examination which was 
conducted in February 1974.  

The service personnel records associated with claims file 
show that the veteran served in the Republic of Vietnam as 
demonstrated by his receipt of the Vietnam Service Medal and 
the Vietnam Campaign Medal.  

The report of a September 1981 VA examination has been 
associated with the claims file.  The pertinent diagnoses 
were sebaceous cysts of the back and residuals of an injury 
to the low back.  

Private treatment records from J. H. B., M.D. dated in 1981 
are of record.  The records show that the veteran sought 
treatment for back pain after an on the job injury which 
occurred in September 1980.  The veteran was hospitalized in 
January 1981.  The diagnosis was myofascitis of the cervical 
spine and shoulder girdle musculature.  

Private treatment records from Sparks Regional Medical Center 
dated in 1981 are included in the claims file.  The veteran 
sought treatment for a back injury which occurred in 
September 1980.  The records evidence complaints of and 
treatment for back pain.  

An X-ray conducted in January 1981 resulted in an impression 
of C4-5 early mild spondylosis changes without other spinal 
abnormalities detected.  No fractures were present.  A 
January 1981 bone scan was normal.  

A VA examination of the back was conducted in September 1983.  
X-rays revealed very minimal degenerative changes at the L5-
S1 level and at the L1-L2 level as manifested by minimal 
anterior osteophyte formation.  The diagnosis was residual of 
injury to the low back with degenerative arthritis.  

Private treatment records from C. M., M.D. have been 
associated with the claims file.  The pertinent records 
evidence complaints of and treatment for low back pain 
beginning in 1994.  It was noted that the veteran injured his 
back in 1993.  The records show that the veteran was 
physically examined numerous times.  The examinations 
generally revealed a decreased range of motion of the lower 
back but no muscle spasm.  Neurological evaluations were 
normal.  

In April, May and December 1994, it was estimated that the 
range of motion of the back was decreased approximately 50 
percent.  In February 1996, degenerative disk disease of the 
lower back was included as a diagnosis.  It was estimated in 
February 1996 that there was a 75 percent loss of motion of 
the back in all directions due to pain.  It was further 
opined that the veteran's current back disability was "more 
probably than not, related to his original back injury on 12-
17-93."  In April 1996, status post back pain with left 
sciatica was diagnosed.  An electromyogram report dated in 
April 1996 included the impression of possible poly-
radiculopathy or lumbar spinal stenosis more specifically 
affecting the lower extremities.  

VA outpatient treatment records have been associated with the 
claims file.  The records evidence complaints of, diagnosis 
of and treatment for skin disorders.  Physical examination 
conducted in July 1994 revealed multiple cysts on the neck, 
face and back area.  In September 1994, a mass was excised 
from the veteran's neck.  A pathology report indicated that 
the mass was a sebaceous cyst.  In October 1994, a sebaceous 
cyst on the right shoulder was incised and drained.  In 
January 1995, a sebaceous cyst was removed from the anterior 
chest wall.  The records further evidence complaints of and 
treatment for back pain.  In October 1994, it was noted that 
the veteran had had low back pain since December 1993 after a 
work related accident.  A herniated nucleus pulposus of the 
C6-C7 and L5-S1 was diagnosed.  

Private treatment records from Parker Orthopedic and Spine 
Institute are included in the claims file.  The records 
evidence complaints of and treatment for back pain.  In 
December 1993, it was noted that the veteran had previously 
injured his back in 1978 which healed uneventfully.  It was 
opined that the veteran's current back problems were not a 
continuation of a pre-existing condition.  In January 1994, 
it was noted that the veteran had reduced range of motion in 
all planes for the lumbar spine of 25 percent.  

A VA AO examination was conducted in December 1994.  The 
pertinent diagnosis was cystic acne with recurrent sebaceous 
cysts.  

The report of a VA spine examination conducted in September 
1994 has been associated with the claims file.  The veteran 
stated that he injured his back during active duty.  He 
subsequently re-injured his back on the job in December 1993.  
He complained of pain and stiffness.  The pain reportedly 
radiated to both legs.  Tingling was present in the left leg 
from the thigh to the foot.  Lifting, stooping and bending 
increased the symptomatology.  

Physical examination revealed moderate paraspinal muscle 
spasm and tenderness.  Straight leg raising was positive at 
35 degrees bilaterally.  No lower extremity motor, reflex or 
sensory defects were noted.  The veteran could forward flex 
to 80 degrees and backward extend to 10 degrees.  Left 
lateral rotation was 20 degrees and right lateral rotation 
was 25 degrees.  Rotation to the left could be accomplished 
to 30 degrees and rotation to the right was also 30 degrees.  
There was objective evidence of pain on motion as evidenced 
by facial grimaces.  There was no neurological involvement.  
X-rays of the lumbar spine were interpreted as revealing a 
spine which was grossly within normal limits.  The diagnosis 
was chronic lumbosacral strain; chronic strain of the 
thoracic spine; Magnetic Resonance Imaging (MRI) evidence of 
herniated nucleus pulposus at T6-7; and degenerative joint 
disease of the lumbosacral spine not present on X-rays taken 
in September 1994.  

A VA skin examination was also conducted in September 1994.  
The veteran complained of itching, swelling, pain, 
tenderness, infection, drainage of purulent material from 
apts and unsightly appearance.  There was no seasonal 
variation in the lesions.  

Physical examination revealed two large lipoma on the 
anterior chest and upper posterior right shoulder.  Multiple 
small lipoma and sebaceous apts were present on the neck, 
trunk and hips.  Multiple depressed scars were present from 
old apts.  Some of the apts were noted to be tender with pus 
in the openings.  The diagnoses were multiple lipoma and 
multiple sebaceous apts.  

Records from the Social Security Administration are included 
in the claims file.  The veteran was found to be entitled to 
a period of disability commencing September 29, 1994.  The 
veteran's primary disabilities were determined to be 
herniated nucleus pulposus with degenerative disk disease of 
the cervical and lumbar spine; AO exposure; lung problems; 
and pain in the back, neck and legs with swelling.  

A VA examination of the veteran's skin was conducted in 
September 1998.  Physical examination revealed a large number 
of open comedones on the upper back and some on the hips, 
mainly on the right side.  A number of scars were present 
which suggested that the veteran had lesions on the hips on 
both sides which were follicular.  There were a number of 
scars on the upper back from acne.  A cystic lesion was 
present behind the left ear which the veteran reported 
drained periodically with a malodorous drainage.  The 
impression from the examination was that the veteran had acne 
vulgaris.  

A VA back examination was conducted in September 1998.  The 
veteran reported that he originally injured his back in 
service in November 1967.  He indicated that after the 
original trauma, the back remained tender and he had to be 
careful when lifting.  He re-injured his back in 1978 while 
working.  



In December 1993, the veteran experienced another on the job 
back injury.  He complained of low back pain in the lumbar 
area and the upper gluteal area on each side.  The pain was 
more severe on the left side than the right.  He had sciatic 
pain in the left leg.  He complained of some numbness in the 
lower extremities.  He could walk for three to four blocks 
before having to rest.  He could sit in a hard chair for 
approximately one hour.  He had trouble driving a car.  

Physical examination revealed that the veteran preferred to 
stand with this knees flexed 18 degrees and his trunk flexed 
between 35 and 40 degrees.  He was not able to correct either 
of those positions.  From the position of 18 degrees flexion 
he was capable of flexing 15 more degrees which was done very 
carefully and protectively.  Side bending showed a range of 
15 degrees to the right and 10 degrees to the left.  It was 
more painful on the left than the right.  He was incapable of 
any degree of extension in the lumbar spine.  

Tenderness to palpation was present in the lumbar spine and 
over the sacroiliac area, more severe on the left than the 
right.  There was no evidence of muscle spasms.  The veteran 
was unable to toe walk or heel walk, probably because of 
imbalance rather than muscle weakness.  No foot drop or 
weakness due to nerve root compression was observed.  
Straight leg raising produced back pain bilaterally.  

X-rays of the lumbosacral spine revealed narrowing of the 
interspace posteriorly with some sclerosis on the 
appositional surface between the L5-S1.  Spur formation was 
present on the body of L5 as well as L4.  In between L1-L2 
the disk appeared to be narrowed and there was some spurring 
anteriorly.  The edge of the right acetabulum could barely be 
seen and there was a bony excrescence along the rim of the 
acetabulum.  

The impression from the examination was degenerative 
discopathy, L5-S1, L4-L5; recurrent left lumbar radiculitis; 
and recurrent facet impingement.  

The examiner reported that he was unable to establish the 
extent of severity of the veteran's back disability.  The 
medical record indicated that he had had difficulty for a 
long period of time.  The examiner could find no evidence of 
instability in the back but the veteran did manifest loss of 
motion and expressed pain during the examination.  No muscle 
damage was found.  The examiner estimated that a normal range 
of motion for a man of the veteran's age and build would be 
75 degrees of forward flexion, extension of 25 degrees and 
side bending to 35-40 degrees.  

The examiner noted that the veteran originally injured his 
back in November 1967, completed his tour of duty and was 
found acceptable and capable of reenlistment from 1971 to 
1974.  The veteran returned to work in 1978 at which time he 
experienced an industrial injury with further aggravation of 
his back injury and as near as can be determined this year 
was the first visit to VA for back problems.  The examiner 
was unable to "establish a connection between the original 
injury and subsequent injuries that [the veteran] has 
experienced."  

The most recent VA examination of the veteran's skin was 
conducted in January 1999.  The examiner was asked to provide 
an opinion as to the relationship between the veteran's skin 
disorder and exposure to AO.  The examiner opined that there 
was no connection.  He further reported, however, that the 
veteran's severe acne on the upper back with extensive 
scarring began while the veteran was in the military.  Most 
of the veteran's problems were due to acne vulgaris on the 
back.  He had multiple epidermal cysts.  

An addendum to the September 1998 VA examination of the 
veteran's back was issued in January 1999.  The examiner was 
requested to provide an opinion as to whether the veteran's 
current diagnosis of back problems was or was not related to 
his in-service low back injury.  It was the examiner's 
opinion that the veteran's "current diagnosis cannot be or 
are not related to his low back injury in the service."  

Pictures presumably of the veteran's face, chest and back 
have been associated with the claims file.  


I.  Entitlement to service connection for 
tumors claimed as secondary to AO 
exposure.

Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 1991);  38 C.F.R. § 3.303 (1998).

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

If not shown during service, service connection may be 
granted for malignant tumors if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.307, 3.309 (1998).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, his lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim,  Tirpak v. Derwinski, 2 Vet. App. 6-9, 611 
(1992), the absence of cognizable evidence renders a 
veteran's claim not well grounded.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that if the veteran 
fails to submit a well grounded claim, VA is under no duty to 
assist in any further development of the claim.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); 38 
C.F.R. § 3.159(a) (1998).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a)(1998).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service. 38 C.F.R. § 3.307(a) 
(1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  

Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.303(a) 
(1998).

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307 (a) (1998).

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (1998).  This list is 
exclusive.

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  As to tropical 
diseases the fact that the veteran had no service in a 
locality having a high incidence of the disease may be 
considered as evidence to rebut the presumption, as may 
residence during the period in question in a region where the 
particular disease is endemic.  


The known incubation periods of tropical diseases should be 
used as a factor in rebuttal of presumptive service 
connection as showing inception before or after service.  38 
C.F.R. § 3.307(d) (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 3 F.3d 1039 (Fed. Cir. 
1994).  The veteran could also seek presumptive service 
connection on another ground if applicable.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Review of the claims file evidences the fact that the veteran 
served in Vietnam, but has not been diagnosed with any of the 
disabilities entitled to presumptive service connection under 
38 C.F.R. § 3.309(e) based on exposure to herbicides.  

The United States Court of Appeals for the Federal Circuit 
determined that §5 of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act of 1984, Pub. L. No. 98- 
542, 98 Sta. 2725, 2727-29, did not preclude, or authorize VA 
to preclude, an appellant from proving that he or she had a 
disability as a result of exposure to ionizing radiation 
under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d), despite the fact that the claimed disability is not 
a potentially "radiogenic disease" under 38 C.F.R. § 3.311b 
(now § 3.311(1998)).  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  

In such cases, an appellant must be given an opportunity to 
prove that the exposure to ionizing radiation during service 
actually caused the claimed disability and that service 
connection is therefore warranted under 38 U.S.C.A. §§ 1110, 
1131 and 38 C.F.R. § 3.303(d).

In light of Combee, the Board must not only determine whether 
the veteran in this case has a disability listed in 38 C.F.R. 
§ 3.309(e), but also must determine if his current disability 
or disabilities, if any, are the result of active service 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

The fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309(e) does not preclude him from establishing 
service connection with proof of actual direct causation.  
However, the Court has held that where the issue involves 
medical causation (such as whether a current disability is 
the result of AO exposure) competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Review of the claims file demonstrates there is no competent 
evidence of record linking tumors to active duty on any basis 
to include as a result of exposure to herbicides during 
active duty.  

There is no competent evidence of record demonstrating that 
tumors warrant service connection on a direct basis.  The 
service medical records evidence treatment for tumors but 
these were subsequently diagnosed as sebaceous cysts.  The 
Board notes service connection is already in effect for 
sebaceous cysts.  

There is no evidence of record demonstrating that the veteran 
had any malignant tumor for which service connection may be 
granted on a presumptive basis which was disabling to a 
compensable degree during the first post service year.  

No competent evidence of record has been associated with the 
claims file demonstrating that the veteran has tumors as a 
result of exposure to AO.  

The only evidence of record which links tumors to any 
incident of active duty including as a result of exposure to 
AO is the veteran's own allegations.  The veteran, however is 
a lay person.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The veteran's opinion as to the etiology of the 
claimed disorder is clearly beyond the veteran's competence 
and has no probative value.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

The Board finds that the veteran's claim is not well grounded 
when evaluated in light of the above referenced requirements 
for a well-grounded claim.  The Board has carefully 
considered the allegations of the veteran and his 
representative with respect to his claim; however, he cannot 
meet the burden imposed by § 5107(a) merely by presenting lay 
testimony as to the existence of a disability and a relation-
ship between that disability and his service because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under § 
5107(a).  Accordingly, in light of the lack of any competent 
medical evidence supporting the claim, the Board must find 
the veteran's claim to be not well grounded.  


The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F. 3d. 1464 (Fed. Cir. 1997).

As the veteran has not submitted a well-grounded claim for 
service connection for a tumors, including as secondary to AO 
exposure, the doctrine of reasonable doubt does not apply.


II.  Entitlement to an evaluation in 
excess of 10 percent for residuals of a 
low back injury, and in excess of 30 
percent for multiple sebaceous cysts, 
lipomas, cystic acne and acne vulgaris.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1998).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord just, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  A rating of 40 percent is the maximum rating 
provided under this Code.

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
A 20 percent evaluation is warranted when the intervertebral 
disc syndrome is moderate with recurring attacks.  A 40 
percent evaluation is assigned when there are severe symptoms 
with recurring attacks and intermittent relief.  A 60 percent 
rating requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. Part 4, Code 5293.

Diagnostic Codes 5294 and 5295 (1998) are used to evaluate 
sacro-iliac injury and weakness, or lumbosacral strain.  
These diagnostic codes provide for a noncompensable rating 
where the evidence demonstrates only slight subjective 
symptoms.  A 10 percent rating is warranted where there is 
characteristic pain on motion.  Assignment of a 20 percent 
rating is warranted where the evidence shows muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted for severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The Court has held that the diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

Therefore, consideration of an increased evaluation based on 
functional loss due to pain or due to flare-ups with 
limitation of motion of the lumbar spine is proper.  The VA 
General Counsel in a precedent opinion has held that 
diagnostic code 5293, intervertebral disc syndrome, involves 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40, 4.45 is warranted.  VAOPGCPREC 36-97.

Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion that is noncompensable under the 
applicable diagnostic code is assigned a 10 percent 
evaluation under Diagnostic Code 5003.  Id.  In the absence 
of limitation of motion, a 10 or 20 percent evaluation is 
assigned for x-ray evidence of involvement of 2 or more 
joints, depending upon whether there are occasional 
incapacitating exacerbations.  Id.

Diagnostic Code 7819 provides the rating criteria for benign 
new growths of the skin.  The regulations indicate that, 
unless otherwise provided, diagnostic codes 7807 through 7819 
are rated as for eczema, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.

Diagnostic Code 7806 provides the rating criteria for 
evaluation of eczema.  A 10 percent rating is warranted for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating is 
warranted for eczema with exudation or itching constant, 
extensive lesions or marked disfigurement.  A 50 percent 
rating is warranted for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7806.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Residuals of a low back injury

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for residuals of 
a low back injury is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
the low back disability (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased rating is well grounded.  

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

The veteran's residuals of a low back injury are currently 
evaluated as 10 percent disabling under Diagnostic Code 5294 
for sacroiliac injury and weakness.  The low back disability 
can also be evaluated under Diagnostic Codes 5292, 5293 and 
5295.  Regardless of which Diagnostic Code is applied, the 
Board finds an increased rating is not warranted.  The most 
recent VA examinations of record conducted in September 1998 
and January 1999 include opinions from a competent medical 
professional to the effect that the veteran's currently 
diagnosed low back symptomatology was not related to the in-
service injury which occurred in November 1967.  

This opinion is reinforced by the findings from private 
medical records.  A treatment record dated in December 1993 
from the Parker Orthopedic and Spine Institute included a 
notation that the veteran had previously injured his back in 
1978 but that injury had healed uneventfully.  

An opinion was promulgated that the back disability that was 
being treated in December 1993 was not related to the 1978 
injury.  On a treatment record dated in February 1996, C. M., 
M.D. included an opinion that the back disability he was 
treating at that time was related to an on the job injury 
which occurred in December 1993.  The back treatment sought 
in 1981 was the result of an on the job injury in September 
1980.  



Based on the above, the Board finds the preponderance of the 
evidence demonstrates that the back symptomatology the 
veteran currently experiences is not related to the service-
connected residuals of a back injury.  

As there is no current symptomatology which has been 
attributed to the service-connected residuals of a low back 
injury, application of the rating criteria included in 
38 C.F.R. §§ 4.40, 4.45, and 4.59 is not appropriate.  

In reaching this determination, the Board has considered the 
history of the veteran's low back disability as well as the 
current clinical manifestations and the effect that this 
disability has on the earning capacity of the veteran.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41.  

No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellant's 
residuals of a low back injury.  38 C.F.R. § 4.7.

The RO determined that the appellant's residuals of a low 
back injury did not render his disability picture unusual or 
exceptional in nature as to warrant assignment of an 
extraschedular evaluation under the criteria of 38 C.F.R. 
§ 3.321(b)(1).  The Board agrees with this determination.  
Specifically, the residuals of a low back injury have not 
required frequent periods of hospitalization, and there is no 
evidence that they have resulted in marked interference in 
employment as to render impracticable the application of 
regular schedular standards. 38 C.F.R. § 3.321(b).  

Since the preponderance of the evidence is against his claim, 
the benefit of the doubt doctrine is not applicable. 38 
U.S.C.A. § 5107(a).



Multiple sebaceous cysts, lipomas, cystic acne and acne 
vulgaris

Analysis 

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for multiple 
sebaceous cysts, lipomas, cystic acne and acne vulgaris is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  In 
general, an allegation of increased disability is sufficient 
to establish a well grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
veteran's assertions concerning the severity of the multiple 
sebaceous cysts, lipomas, cystic acne and acne vulgaris (that 
are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased rating 
is well grounded.  

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

The Board finds a rating in excess of 30 percent is not 
warranted for the multiple sebaceous cysts, lipomas, cystic 
acne and acne vulgaris when evaluated under the rating 
criteria included in Diagnostic Code 7806.  There is no 
evidence of record demonstrating that the service-connected 
multiple sebaceous cysts, lipomas, cystic acne and acne 
vulgaris produced ulceration or extensive exfoliation.  There 
is no evidence of record demonstrating crusting as a result 
of the skin disability.  

Additionally there is no evidence of record demonstrating 
that the service-connected multiple sebaceous cysts, lipomas, 
cystic acne and acne vulgaris produced systemic or nervous 
manifestations.  The skin disability is not exceptionally 
repugnant.  The Board finds, upon review of the color 
photographs associated with the claims file, that such 
lesions are productive of no more than marked disfigurement.  

In reaching this determination, the Board has considered the 
history of the veteran's multiple sebaceous cysts, lipomas, 
cystic acne and acne vulgaris as well as the current clinical 
manifestations and the effect that this disability has on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41.  However, for the reasons previously stated, the Board 
finds that the veteran's multiple sebaceous cysts, lipomas, 
cystic acne and acne vulgaris do not warrant a rating in 
excess of 30 percent with application of all pertinent 
governing criteria.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected dermatology disability.  38 C.F.R. § 4.7.  

The RO determined that the appellant's multiple sebaceous 
cysts, lipomas, cystic acne and acne vulgaris did not render 
his disability picture unusual or exceptional in nature as to 
warrant assignment of an extraschedular evaluation under the 
criteria of 38 C.F.R. § 3.321(b)(1).  The Board agrees with 
this determination.  Specifically, the multiple sebaceous 
cysts, lipomas, cystic acne and acne vulgaris have not 
required frequent periods of hospitalization, and there is no 
evidence that they have resulted in marked interference in 
employment as to render impracticable the application of 
regular schedular standards. 38 C.F.R. § 3.321(b).  

Since the preponderance of the evidence is against his claim, 
the benefit of the doubt doctrine is not applicable. 38 
U.S.C.A. § 5107(a).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for tumors claimed as 
secondary to exposure to AO, the appeal is denied.  

Entitlement to an evaluation in excess of 10 percent for a 
low back disability is denied.  

Entitlement to a rating in excess of 30 percent for multiple 
sebaceous cysts, lipomas, cystic acne and acne vulgaris is 
denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

